Title: From Benjamin Franklin to the Eastern Navy Board, 15 March 1780
From: Franklin, Benjamin
To: Eastern Navy Board


Gentlemen,
Passy 15. Mar. 1780
I acquainted you in a former Letter, that there were great Misunderstandings between Capt. Landais and the other Officers of his ship. These Differences arose to such a Height, that the Captain once wrote me, he would quit the Command rather than continue with them. Some of them leaving the Ship, that Disturbance Seem’d to be quieted. But there has Since arisen another violent Quarell between him and Captain Jones.— These Things give me great trouble, particularly the latter, the Circumstances of which I am under a Necessity of Communicating to you that Measures may be taken for putting properly an End to it by a Court martial, If you find that step necessary.
Soon after the arrival of our little Squadron in the Texel, I had a Letter from Commodore Jones complaining highly of Capt. Landais, and mentioning that he was advised to put him under Arrest in order to his trial by a Court Martial (for which however there was not a sufficient number of Officers in Europe) but he would do nothing in it till he heard from me, I had another from Captain Landais complaining of Come. Jones, and begging me to order Enquiry into the Matter as soon as Possible. I received also a letter from the Minister of the Marine, of which the following is an Extract, viz.
Je suis persuadé, Monsieur, que vous n’aurez pas été moins touché que moi de la perte du grand nombre de volontaires françois qui ont été tués dan le combat du Bonhomme Richard contre le vaisseau de Guerre Anglois la Serapis. Cet evenement est d’autant plus facheux, qu’il paroit que si la fregate americaine L’alliance avoit secondé le Bonhomme Richard, en combatant en même tems, l’avantage remporté par le Commodore Jones auroit été plus prompt, auroit couté moins de monde et n’auroit pas mis le Bonhomme Richard dans le cas de couler bas trente six heures après le combat. Le Capitaine de cette fregate ayant tenu une conduite très extraordinaire, je ne doute pas, Monsieur, que vous ne lui mandiez de se rendre aupres de vous pour en rendre compte, et que dans le cas où vous reconnoitrez que c’est par sa faute que la Victoire a couté tant de sang, vous ne jugiez à propos d’en informer le Congress, a fin qu’il fasse rayer Ce Capitaine de dessus la liste des Officiers de sa marine. &c.
Upon this, & with the advice of a very respectable friend of Capt. Landais Mr. De Chaumont who thought sending for him to come to Paris in order to [hold] an Enquiry in to his Conduct, would prevent many inconveniencies to the Service that might attend a more public Discussion. I wrote to him, Oct. 15. acquainting him with the principal heads of the Charges against him, and directing him to render himself here, bringing with him such Papers and Testimonies as he might think useful in his justification. I wrote at the same time to Comme. Jones, to send up such Proofs as he might have in support of the Charges against the Captain, that I might be enabled to give a Just account of the affair to Congress. In two or three Weeks, Capt. Landais came to Paris, but I received no Answer from Come. Jones; After waiting some Days, I concluded to hear Capt. Landais on the 15 of November without longer Delay. And that the Impartiality of the Enquiry might be more clear I requested the above named a friend of Capt. Landais, and Dr. Bancroft a friend of Comme. Jones, to be present.

With this I send the Minutes that were taken on that Occasion.
The Justification Capt. Landais offers in Answer to the Charge of Disobedience of the Commodore’s Orders, seems to call on me for an Explanation as what relates to these I had given Capt. Landais. The Armament was made at l’Orient. Mr. De Chaumont was present there and had the Care of it. I was necessarily at a great Distance, and could not be consulted on every Occasion, and I was not on the following. A convoy being wanted for some Merchant ships to Bordeaux, and our Squadron being ready and there being time sufficient, it was employ’d in and performed that Occasional service. The Alliance and Bonhomme Richard afterwards at sea, ran foul of each other in the Night, the latter receiv’d great Damages, and all returned to L’Orient. The state of the Crew as well as that of the ship making it at first doubtful whether the Bonhomme Richard, might not be long detained in Port, I was apply’d to for the Conditional Order I gave on the 28th. of July to Capt. Landais.— I could not foresee that he would think a Cruise, for which he was to take on Board six Months provisions, and during which he was to be under the orders of comme. Jones, was accomplish’d by the little trip to Bordeaux and the Return abovemention’d and that he was therefore no longer under those Orders, Nor could I imagine that a Conditional order for cruising alone, in case the Bonhomme would not be ready in time, would if She was ready and they sail’d together be construed in to an Exemption from that subordination, in a Squadron, which regular Discipline and the Good of the service requires, otherwise, I should certainly have removed those misapprehensions, by fresh and very explicit Orders. How far Capt. Landais is justifiable in those Interpretations and his Consequent Conduct, must be left to his proper Judges.
The absence of Commodore Jones, and of all the Witnesses, so that none of them could be cross-examin’d, have made this Inquiry very imperfect. You will perceive that Contradictions appear in the Evidence on both sides in some very material Points. Those with my Ignorance in the manoeuvring of Ships engag’d and their possible operations under all the Variety of Circumstances that wind, Tide, and Situation afford, make it as impracticable for me to form, as it would be improper for me without authority to give, a Judgment in this affair. I will only take the liberty of Saying in favour of Capt. Landais that, notwithstanding the mortal Quarrel that arose betwen them at sea, it does not appear to me at all probable he fired into the Bonhomme Richard with Design to kill Capt. Jones. The Enquiry tho’ imperfect, and the Length of it, have however had one good Effect, in preventing hitherto a Duel betwen the Parties, that would have given much Scandal; and which I believe will now not take place, as both expect Justice from a Court Martial in america, I have the honour to be, Gentlemen &c.
Honble. the Navy Board for the Eastern departmt.
